Case 4:19-cv-04058-SOH Document 50                 Filed 03/08/21 Page 1 of 1 PageID #: 354




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

PHALANZA S. FRANCISCO                                                                PLAINTIFF

v.                                   Case No. 4:19-cv-04058

COOPER TIRE & RUBBER COMPANY                                                       DEFENDANT

                                             ORDER

       Before the Court is Separate Defendant Cooper Tire & Rubber Company’s Motion for

Leave to File Under Seal. (ECF No. 39). Defendant requests that the Court file Defendant’s Exhibit

A to its Motion for Summary Judgment under seal. Defendant states that this exhibit includes

documents from Plaintiff’s employment file, sexual-harassment-complaint investigation, and

Cooper Tire’s internal policies. Upon consideration, the Court finds that the motion (ECF No. 39)

should be and hereby is GRANTED. Defendant Cooper Tire shall provide the clerk with an

electronic copy of the documents to be filed under seal. The Clerk is directed to file these

documents and restrict their access to the case participants only.

        IT IS SO ORDERED, this 8th day of March, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
